Citation Nr: 0032962	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-06 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 
1989, for the award of an increased evaluation of 100 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol abuse as 
secondary to PTSD.

3.  Entitlement to a permanent disability rating of 
100 percent for PTSD.



REPRESENTATION

Appellant represented by:	K. M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


REMAND

The veteran had active military service from March 1967 to 
November 1968.  For service in the Republic of Vietnam, he 
was awarded the Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The veteran initially claimed entitlement to service 
connection for PTSD in June 1988 and, based upon the 
veteran's documented combat record and diagnoses of PTSD, 
service connection for that disability was granted with a 
compensable evaluation effective to the date of his initial 
claim.  Although within one year of the RO's initial December 
1988 rating action, the veteran filed a claim for an 
increased evaluation in December 1989 and that claim for an 
increased evaluation is the initiation point for the present 
appeal for an earlier effective date for a total schedular 
evaluation for PTSD.  After several interim rating actions, 
in July 1998, the RO granted an increased evaluation to 
100 percent (under criteria now superseded for evaluation of 
PTSD) effective to January 1992.  However, after disagreement 
with the assigned effective date, the RO issued a subsequent 
rating action in April 1999 which amended the assigned 
effective date for a total schedular evaluation for PTSD to 
December 1989 but the appeal has continued with respect to 
the validity of that effective date.  The representative has 
advanced several different theories in support of the 
argument that an effective date earlier than December 1989 is 
warranted.  One theory of entitlement is based upon 38 C.F.R. 
§ 3.400(o)(2) which provides that VA may assign an effective 
date for an increased rating prior to the veteran's filing of 
a claim when it is factually ascertainable that an increase 
in disability occurred within one year prior to the filing of 
that claim.

Since the RO in this case essentially predicated its 
allowance of a 100 percent evaluation based upon one of the 
three superseded criteria provided for that award and that 
criteria was that the veteran was found to be totally 
unemployable solely by reason of PTSD, the inquiry in this 
case essentially focuses on whether there is competent 
evidence of such unemployability due to PTSD at any time 
within one year prior to December 5, 1989.  Materials 
recently received from the RO in conjunction with the 
representative's request for a delay in issuance of a 
decision included records indicating that the veteran had 
applied for and received an award of Social Security 
disability.  Of record is a Determination of Benefit Rights 
(Form SSA-2417-TR (9-74) which indicates that the Social 
Security Administration (SSA) determined that the veteran was 
disabled as of February 15, 1989, and that he was awarded SSA 
disability benefits beginning August 1989.  Thus, the SSA 
apparently held that the veteran was disabled as of February 
1989, some 10 months prior to the effective date presently 
established for the total schedular rating for PTSD.  

As aptly pointed out by the representative, the Court of 
Appeals for Veterans Claims (Court) has held that it is error 
to fail to consider evidence associated with an award of 
Social Security disability when considering a veteran's claim 
for a total rating based upon individual unemployability.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).

However, while a Disability Determination and Transmittal 
Form is on file with the veteran's claims folder which does 
indicate the veteran was awarded Social Security disability 
benefits commencing in 1989, no other records associated with 
that award have been collected for review and it is, 
therefore, difficult for the Board to consider the basis for 
the Social Security determination that the veteran's 
disability commenced in February 1989 until such records are 
collected for review.

The veteran claims entitlement to service connection for 
alcohol abuse secondary to PTSD.  The RO denied this claim 
based upon evidence on file indicating that the veteran began 
using alcohol prior to active military service.  While the 
representative has characterized the evidence in support of 
the RO's conclusion as "anecdotal," upon preliminary review 
of the claims folder, the Board does note that the veteran 
clearly told a VA physician upon examination in November 1988 
that he had "daily, continuous alcohol abuse since age 17."  
During VA hospitalization in January 1992, the veteran told a 
doctor he started drinking alcohol "at the age of 18."  At 
the time the veteran entered military service in March 1967, 
he was age 19.

However, although the RO's June 2000 Statement of the Case 
(SOC) on this issue did contain a recitation of the 
applicable laws and regulations, the reasons and bases 
provided in that SOC did not contain an adequate discussion 
of the presumption of sound condition and the evidence 
necessary to rebut that presumption.

Additionally, in conformance with the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), VA is now likely necessary, under the 
circumstances presented in this case, to seek a competent 
clinical opinion on the question presented as to whether the 
veteran's alcohol abuse is shown to have preexisted service 
and, if so, whether it is shown to have been aggravated 
during service, or whether it is shown to have been caused or 
aggravated by service-connected PTSD.  While it is clear 
under Barela v. West, 11 Vet. App. 280 (1998), that because 
alcohol abuse is considered to be misconduct, an award of 
primary service connection therefor may not be made. 
Nonetheless, if supported by competent evidence, an award of 
secondary service connection for alcohol abuse may be 
accorded, although no compensation may be paid therefor.  It 
was also noted in Barela that while compensation may not be 
paid for secondarily service-connected alcohol abuse, other 
benefits separate and apart from compensation might flow from 
such an award.

While the representative has characterized the RO's denial of 
a finding of "permanence" for the veteran's 100 percent 
evaluation for PTSD as "the height of arrogance," the Board 
disagrees.  Although a finding on this issue will be deferred 
pending development conducted on remand, the Board would note 
that the laws and regulations provided for protection of 
service-connected evaluations do not become effective until 
such evaluation has continuously been in effect for a period 
of 20 or more years.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.951(b) (2000).  While the concept of permanence 
of total disability described at 38 C.F.R. § 3.340(b) 
indicates that permanence may be taken to exist when 
impairment is "reasonably certain to continue throughout the 
life of the disabled person," the examples referred to in 
that regulation include permanent loss or loss of use of both 
hands, or both feet, or of one hand and one foot, or the 
sight of both eyes or becoming permanently helpless or 
bedridden.  

Regarding the present claim, the Board finds it noteworthy 
that the veteran's claims file is replete with clinical 
evidence demonstrating that his principal disability 
affecting his ability to obtain or maintain employment is 
chronic and continuous alcohol abuse.  Multiple 
hospitalizations for treatment of alcohol abuse clearly show 
that when the veteran is abstinent, his overall symptoms, 
including symptoms of PTSD, are greatly improved.  It would 
appear that should the veteran choose to successfully abstain 
from alcohol consumption, his overall degree of disability 
would improve.  Under the circumstances, a rating of 
permanence would seem premature but this issue will not be 
formally addressed until the veteran's claim is returned 
following development on remand.

Accordingly, and for these reasons and bases, the case is 
REMANDED to the RO for the following actions:

1.  The RO should initially review the 
provisions of the Veterans Claims 
Assistance Act of 2000 and any newly 
adopted guidance in RO operations to 
implement that Act and ensure compliance 
with any necessary notices to the veteran 
and representative and any other duty to 
assist.  The veteran and his 
representative must be offered the 
opportunity of presenting any additional 
evidence or argument with respect to the 
issues presently on appeal which they may 
wish to submit for consideration.  If the 
veteran or representative identify any 
additional evidence which they need 
assistance in collecting, the RO should 
provide any assistance necessary in 
obtaining that evidence.

2.  The RO should contact the Social 
Security Administration and request 
copies of all records associated with the 
veteran's award of Social Security 
disability benefits.  All records 
considered by the Social Security 
Administration should be obtained 
including any opinion issued by an 
administrative law judge resulting in the 
award of such benefits.  All records 
obtained must be added to the veteran's 
claims folder.

3.  After completing the above 
development, the veteran's claims folder 
should be referred to a psychiatrist for 
an opinion which addresses the following 
questions:  Based upon a complete and 
thorough review of the veteran's claims 
folder, does it appear that the veteran 
manifested an abuse of alcohol prior to 
his initial entry to active military 
service?  In responding to this question, 
the psychiatrist should comment upon 
notations of a VA physician in November 
1988 that the veteran had "daily, 
continuous alcohol abuse since age 17" 
and VA hospital records of January 1992 
which reflect that the veteran told a 
doctor he started drinking alcohol "at 
the age of 18," keeping in mind that at 
the time the veteran entered military 
service in March 1967, he was age 19.  If 
it appears that alcohol abuse was not 
manifest prior to military service, is it 
more, less, or equally likely that 
alcohol abuse arose secondary to service-
connected PTSD.  Finally, the 
psychiatrist is requested to present an 
opinion, based upon a thorough review of 
the medical evidence on file, of the 
extent to which the veteran's inability 
to obtain and maintain gainful employment 
is impaired solely by reason of alcohol 
abuse as opposed to symptoms attributable 
to PTSD.  That is, whether or not the VA 
physician finds that alcohol abuse is or 
is not secondary to a diagnosis of PTSD, 
it is requested, based upon a review of 
the clinical evidence on file, that the 
psychiatrist attempt to distinguish, in 
some quantifiable way, the percentage 
impairment of the veteran's ability to 
obtain and maintain gainful employment 
from alcohol abuse versus inability to 
work which is attributable to symptoms 
identified as associated with PTSD.  It 
is understood that the opinions sought 
herein may not be susceptible to exact 
and quantifiable answers but the 
physician is requested to use his best 
efforts to provide a clinical opinion 
discussing all questions raised and to 
provide sufficient reasons and bases from 
the veteran's medical history to support 
all conclusions presented.

4.  After completion of the above 
development, the RO should initially 
review the report provided by the VA 
psychiatrist for completeness in terms of 
addressing the questions presented.  If 
the report is incomplete or inadequate it 
must be returned to the doctor for 
corrective action.  The RO should then 
again address each of the issues 
presented on appeal.  If the decisions do 
not result in a complete grant of 
benefits sought on appeal, the RO should 
produce a Supplemental Statement of the 
Case which thoroughly addresses all 
issues remaining on appeal and provide 
the veteran and his representative with 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


